Murray, C. J., delivered the opinion of the Court—Burnett, J., concurring.
This was an application for a writ of certiorari, to review the action of the board of supervisors of El Dorado county, in a certain proceeding before them, touching the allowance of an account. After the petition had been filed, the plaintiff, by leave of the Court, amended it, asking for a writ of prohibition or injunction. The Court refused the writ, and dismissed the application. The judgment of the Court below was doubtless based on the decision of this Court in the case of The People v. Hester, October Term, 1856. The counsel for the appellant has sought a review of that decision, and we have cheerfully acceded to his request, as we have been satisfied for some time that the decision was incorrect, and ought not to be maintained. The case of The People v. Hester was submitted to us without argument; after its decision, we ordered the case to be argued for our own information, and invited the bar generally to participate in the discussion. Ho one feeling sufficiently interested in the Court, or the correctness of its decisions, to appear in the case, the former opinion was allowed to stand. Subsequent cases, however, showed that the rule thus established would have to be abandoned, or the most important rights of parties would be left to rest entirely upon the uncontrolled discretion or caprice of county supervisors, and that the legitimate result of the decision would be to place the inferior or subordinate agents of the people beyond the reach and control of all supervisory power.
The decision in the case of The People v. Hester, proceeded on the ground, that the third article of the Constitution of this State had so distributed the powers of government, as to forbid those charged with duties belonging to one, from exercising functions appertaining to another department. That by law, a writ of certiorari could only issue to an inferior board or officer exercising judicial functions, and that it was inconsistent with the theory of the distribution of powers by the third arliele, for the supervisors to exercise judicial functions. This would equally apply to the writ of prohibition, but it is not perceived on what ground the Court below, in the present case, refused to interpose by injunction.
The error in the case of The People v. Hester, consisted in overlooking the fifth section of the ninth article of the Constitution, which provides, that “ The Legislature shall have power to provide for the election of a board of supervisors in each county, and these supervisors shall jointly and individually perform such duties as may be prescribed by law.” This section must be regarded as a limitation on the third article. In using the word *62“ supervisors,” the Constitution intended to adopt it with its known meaning, and in the sense in which it was generally understood.
The word “ supervisors,” when applied to county officers, has a legal signification. The duties of the officer are various and manifold; sometimes judicial, and at others, legislative and executive. From the necessity of the case, it would be impossible to reconcile them to any particular head, and, therefore, in matters relating to the police and fiscal regulations of counties, they are allowed to perform such duties as may be enjoined upon them by law, without any nice examination into the exact character of the powers conferred.
This rule will preserve the utility of these officers, while it is, at the same time, in harmony with the spirit of the Constitution itself. It remains but to add, that the decision of this Court, in the case of The People v. Hester, is erroneous, and that we are happy that so early an opportunity has been presented to us for correcting the same.
Judgment reversed, and cause remanded.